Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-4, drawn to a firearm barrel preloading device with a movable collar with
open and closed configurations, classified in 42/75.02.
II. Claims 5-6, drawn to a connection assembly with a split collar having two sloped
surfaces, classified in 42/75.02.
III. Claims 7-15, drawn to a firearm having an expanding connection assembly,
classified in 42/75.02.
IV. Claims 16-17, drawn to a method for installing a barrel by moving a device to apply
pressure to the barrel, classified in 42/75.01.
V. Claims 18-21, drawn to a method of tensioning a barrel by adjusting a tension control element to alter engagement with the barrel nut, classified in 42/75.01.
VI. Claim 22, drawn to a method for tensioning a barrel by adjusting a tension control
element to alter engagement with the barrel, classified in 42/75.01.

Inventions I-VI are directed to related products and processes. The related inventions
are distinct if: (1) the inventions as claimed are either not capable of use together or can have a
materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious

designs and modes of operation. Furthermore, the inventions as claimed do not encompass
overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions
listed in this action are independent or distinct for the reasons given above and there would be
a serious search and/or examination burden if restriction were not required because one or
more of the following reasons apply:
If all the inventions were examined together, different searches, including different
search terms, would be required and different prior art would have to be considered relative to
each different apparatus and method.
Applicant is advised that the reply to this requirement to be complete must include (i)
an election of a invention to be examined even though the requirement may be traversed (37
CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to
petition, the election must be made with traverse. If the reply does not distinctly and
specifically point out supposed errors in the restriction requirement, the election shall be
treated as an election without traverse. Traversal must be presented at the time of election in
order to be considered timely. Failure to timely traverse the requirement will result in the loss
of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must
indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct,
applicant should submit evidence or identify such evidence now of record showing the

instance, if the examiner finds one of the inventions unpatentable over the prior art, the
evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C.
103(a) of the other invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. WOODROW ELDRED whose telephone number is (571)272-6901. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

/J. Woodrow Eldred/Primary Examiner, Art Unit 3641                                                                                                                                                                                                        



JWE